DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Examiner could not find copies of the foreign patent references on the IDS, in the application file.  Therefore, those foreign patent references were not considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1, 13, and 17, Claim(s) 1, 13, and 17 recite(s):
- identifying a risk tolerance level for the energy system, the risk tolerance level having objectives prioritized relative to one another;
- calculating an objective function based on values including one or more of energy market values, electricity rates, and power producing, storing and consumption;
- identifying an Optimized solution for charging or discharging the energy storage system based on the objective function;
- wherein the objective function is Optimized using feasibility constraints generated from a lower bound and an upper bound of an information gap region in the risk tolerance level, and then Optimized using both technical constraints and additional constraints generated from a lower boundary for a profit distribution, wherein the Optimized solution is performed to maximize an expected total pool market revenue and an expected total future market revenue, while minimizing an expected total energy cost for the energy system.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  the procedure is attempting to optimize the energy system operation, including commercially;
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  people may be involved with the operation of the energy system.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- distributing energy for an energy system having an energy generation source, an energy storage system and a demand load; controlling the distribution of energy to the energy storage system for charging; controlling the distribution of energy from the energy storage system for discharging; a system for distributing energy for an energy system including a renewable generating source, an energy storage system and a conversion system, wherein the energy storage system stores energy from the renewable generating source and a grid, and supplies energy to the demand load and the grid, and wherein the conversion system directs a flow of energy between the energy storage system, the renewable generating source and the grid, the system comprising: a centralized control (CC) system is configured; a system for distributing energy for a virtual power plant (VPP), the VPP including a renewable generating source and an energy storage device, and a conversion system, wherein the energy storage device is to store energy from the renewable generating source and a grid, and supply energy to a local demand load and the grid, and wherein the conversion system is to direct a flow of energy between the energy storage device, the renewable generating source and the grid, the system comprising: a centralized control (CC) system in communication with the renewable generating source, the energy storage device, the grid and the conversion system, and is configured:  These element(s)/limitation(s) amount to mere generally linking the use of a judicial exception to a particular technological environment or field of use.  See MPEP 2106.05(h).  As explained in that section of the MPEP, a claim directed to a judicial exception cannot be made eligible simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.  Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.
As further explained in that section of the MPEP, the courts often cite to Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978), as providing a classic example of a field of use limitation.  In Flook, the claim recited steps of calculating an updated value for an alarm limit (a numerical limit on a process variable such as temperature, pressure or flow rate) according to a mathematical formula in a process comprising the catalytic chemical conversion of hydrocarbons.  Processes for the catalytic chemical conversion of hydrocarbons were used in the petrochemical and oil-refining fields.  Although the applicant argued that limiting the use of the formula to the petrochemical and oil-refining fields should make the claim eligible because this limitation ensured that the claim did not preempt all uses of the formula, the Supreme Court disagreed and found that this limitation did not amount to an inventive concept.  The Court reasoned that to hold otherwise would exalt form over substance, because a competent claim drafter could attach a similar type of limitation to almost any mathematical formula.
These particular element(s)/limitation(s) do not meaningfully limit the claim because they simply amount to applying the abstract idea in the field of use of an energy management system.  Therefore, these particular claim element(s)/limitation(s) do not add significantly more for at least this reason.
Examiner presents the following examples of limitations that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception, as relevant to these particular Applicant element(s)/limitation(s):
Additional elements limiting the wireless delivery of regional broadcast content to cellular telephones (as opposed to any and all electronic devices such as televisions, cable boxes, computers, or the like) merely confined the use of the abstract idea to a particular technological environment (cellular telephones) and thus failed to add an inventive concept to the claims.  Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 1258-59, 120 USPQ2d 1201, 1204 (Fed. Cir. 2016).
A step of administering a drug providing 6-thioguanine to patients with an immune-mediated gastrointestinal disorder, because limiting drug administration to this patient population did no more than simply refer to the relevant pre-existing audience of doctors who used thiopurine drugs to treat patients suffering from autoimmune disorders, Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 78, 101 USPQ2d 1961, 1968 (2012).
Identifying the participants in a process for hedging risk as commodity providers and commodity consumers, because limiting the use of the process to these participants did no more than describe how the abstract idea of hedging risk could be used in the commodities and energy markets, Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010).
Limiting the use of the formula C = 2 (pi) r to determining the circumference of a wheel as opposed to other circular objects, because this limitation represents a mere token acquiescence to limiting the reach of the claim, Parker v. Flook, 437 U.S. 584, 595, 198 USPQ 193, 199 (1978).
Specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016).
Language specifying that the process steps of virus screening were used within a telephone network or the Internet, because limiting the use of the process to these technological environments did not provide meaningful limits on the claim, Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1319-20, 120 USPQ2d 1353, 1361 (2016).
Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
Language informing doctors to apply a law of nature (linkage disequilibrium) for purposes of detecting a genetic polymorphism, because this language merely informs the relevant audience that the law of nature can be used in this manner, Genetic Techs. Ltd. v. Merial LLC, 818 F.3d 1369, 1379, 118 USPQ2d 1541, 1549 (Fed. Cir. 2016).
Language specifying that the abstract idea of budgeting was to be implemented using a "communication medium" that broadly included the Internet and telephone networks, because this limitation merely limited the use of the exception to a particular technological environment, Intellectual Ventures I v. Capital One Bank, 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1640 (Fed. Cir. 2015).
Specifying that the abstract idea of using advertising as currency is used on the Internet, because this narrowing limitation is merely an attempt to limit the use of the abstract idea to a particular technological environment, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014).
Requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014).
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 2-12, 14-16, and 18-20, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).  The new additional elements of the dependent claims also qualify as mere field-of-use.
The non-field-of-use added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 4 merely adds further detail to the feasibility constraints of the abstract idea.

Claim(s) 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628